Citation Nr: 0632181	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include dysthymic disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION


The veteran had active military service from July 1970 to 
July 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision.  The 
veteran filed a notice of disagreement (NOD) in December 
2001, and the RO issued a statement of the case (SOC) in 
January 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2003.

In November 2004, the Board remanded the matters on appeal to 
the RO for further action.  After completing the requested 
action to the extent possible, the RO continued the denial of 
each claim (as reflected in the June 2006 supplemental SOC 
(SSOC)), and returned these matters to the Board for further 
appellate consideration.   

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  The clinical evidence of record does not reflect a 
diagnosis of a psychiatric disability, to include dysthymic 
disorder, for many years after the veteran's discharge from 
active duty and the most persuasive opinion on the question 
of whether there is a medical nexus between the current 
disability and the appellant's military service weighs 
against the claim. 

3.  The clinical evidence of record does not reflect a 
diagnosis of a headache disability for many years after the 
veteran's discharge from active duty and the most persuasive 
opinion on the question of whether there is a medical nexus 
between the current disability and the appellant's military 
service weighs against the claim. 
4.  Bilateral pes planus was not shown in service, and there 
is no medical evidence or opinion even suggesting a nexus 
between any such disability and service.


CONCLUSION OF LAW


1.  The criteria for service connection for a psychiatric 
disorder, to include dysthymic disorder, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

2.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006). 

3.  The criteria for service connection for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the above, the 
Board finds that all notification and development actions 
needed to fairly adjudicate each claim on appeal has been 
accomplished.

In a November 2000 pre-rating letter, the RO advised the 
appellant and his representative of what was required to 
prove a claim for service connection.  In July 2002 and 
December 2004 post-rating notice letters, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his claims.  Those letters 
also specified what was required to prove a claim for service 
connection; the RO explained the information and/or evidence 
required from him, including medical evidence showing a 
current disability, as well as evidence that the currently 
claimed conditions existed from military service to the 
present time, or evidence that the veteran's current 
conditions were incurred in or aggravated by the veteran's 
active military service; and a relationship between the 
current conditions and service.  After each letter, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support each claim, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the November 2000 pre-rating notice 
letter, along with the July 2002 and December 2004 notice 
letters, satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the July 2002 letter, 
the RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies; requested 
that the veteran identify and provide the necessary releases 
for any medical providers from whom he wanted the RO obtain 
and consider evidence; and invited the veteran to submit any 
additional evidence in support of his claims.  These points 
were reiterated in the December 2004 letter.  The latter 
notice letter also specified that the veteran should send in 
any medical records he had; that the RO would obtain any 
private medical records for which sufficient information and 
authorization was furnished; and that the RO would also 
obtain an pertinent VA records if the veteran identified the 
date(s) and place(s) of treatment.  In the December 2004 
letter, the RO specifically requested that if the veteran had 
any evidence in his possession that pertained to his claim, 
to please send it to the RO.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the November 2001 rating action on appeal.  
However, the Board finds that any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claims were fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

As indicated above, the veteran has been notified of what is 
needed to substantiate his claims, and afforded numerous 
opportunities to present information and/or evidence in 
support of the claims.  As a result of RO development and the 
Board's November 2004 remand, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  After the 
most recent, RO notice letters in January and March 2006 
(which completed VA's notice requirements in this case), the 
RO gave the veteran further opportunities to furnish 
information and/or evidence pertinent to the claims on 
appeal.  However, the only evidence received was a March 2006 
statement from the veteran that he had no other information 
or evidence to give to the VA to substantiate his claims.  
Thereafter, the RO readjudicated the veteran's claims on the 
basis of all the evidence of record in June 2006 (as 
reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  In this case, the veteran's 
status is not at issue.  The RO has notified the appellant of 
the criteria for degree of disability and effective date of 
rating by March 2006 letter.  The Board points out that, as 
with the prior notice letters, the timing of this notice 
letter is not prejudicial to the appellant.   Because the 
claims for secondary service connection are being denied, no 
disability rating or effective date is being assigned; hence, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and the veteran has submitted private 
medical records.   In the December 2004 notice letter, the 
appellant was specifically requested to submit forms 
authorizing VA to obtain private medical records from non-VA 
providers that he had previously identified; however, the 
appellant failed to respond and as noted above, in March 
2006, advised the RO that he had no other information or 
evidence.  In addition, the appellant has been afforded 
several VA medical examinations in December 2000 and most 
recently in February 2006 (pursuant to the Board's remand); 
the reports of those examinations are of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  The record also 
presents no basis for further development to create any 
additional evidence in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal. 

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v.  
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet.  
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as psychoses (to include dysthymic disorder) 
which develop to a compensable degree (10  percent for a 
psychosis) within a prescribed period after discharge from 
service (one year for a psychosis), although there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
3.307, 3.309.  Also, while the disease need not be diagnosed 
within the presumptive period, it must be  shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also that there is an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000);  
Hibbard v. West, 13 Vet. App. 546, 548 (2000). 

A.  Psychiatric disability, to include dysthymic disorder

The veteran's service medical records (SMRs) reflect that, in 
January and March 1971 the veteran was seen for complaints of 
nerves and depression about being in the service.  In October 
1975, he complained about "nerves". The veteran stated that 
if he goes off alcohol, he feels better and eats better.  The 
assessment was questionable alcohol abuse.  In December 1975, 
he complained of feelings of anxiety and depression which 
were noted as situational and cumulative; personal - social, 
job and financially related.  A January 1975 mental health 
record reflects that the veteran noticed many of his symptoms 
disappeared when he did not drink for awhile, he was 
therefore advised to stop drinking altogether.  In April 1977 
the veteran complained of shortness of breath and nervousness 
after consuming 2 to 3 beers the day before. The veteran 
stated that these were usual symptoms that occurred after 
drinking.  He was instructed to avoid coffee, tea, coke, and 
alcohol.   His April 1977 service discharge examination 
report reflects that the veteran exhibited normal psychiatric 
findings and on contemporaneous self- report he denied any 
psychiatric or nervous problems. 

Post-service medical evidence includes a February 1994 
private medical record from, A.F. Lowy, M.D., that diagnosed 
the veteran with depression.  Dr. Lowy's records from 
February 1994 to April 2000 reflect ongoing treatment and 
evaluation for depression and panic attacks.  Later diagnoses 
included major depressive disorder and alcohol dependence.   
None of Dr. Lowy's treatment records or reports includes any 
opinion or even a notation identifying the veteran's military 
service as an underlying cause or contributing factor 
resulting in the veteran's current psychiatric impairment.

Private medical records dated from May 1996 to August 1997 
reflect that the veteran was seen by A. Lewis, M.D. for many 
complaints to include worry, avoidance behavior, sleep 
disturbance, depressed mood, fearfulness, and panic attacks.  
The physician noted that the veteran was a recovering 
alcoholic.  The diagnoses included panic disorder with 
agoraphobia and major depressive disorder. 

On VA examination in December 2000, the veteran stated that 
he felt nervous most of the time in service and that he had 
episodes of depression and panic attacks.  The examiner noted 
the veteran's SMRS.   The  examiner opined that apparently 
the conclusion of the physicians or the staff during the time 
the veteran was in service was that it could be related to 
situational as well as alcohol intake.  The examiner stated 
it was hard to tell the frequency, severity and duration of 
the veteran's psychiatric symptoms.  The examiner diagnosed 
dysthymic disorder, early onset, as well as a history of 
panic disorder, generalized anxiety disorder, and alcohol 
abuse.

In a January 2002 letter, Dr. Mussenden stated that he 
treated the veteran for depression and anxiety and that this 
psychiatric condition had its prodromal phase while the 
veteran was on active duty.

On February 2006 VA examination, the veteran stated that he 
was retired on disability for a diagnosis of depression.  He 
reported that he was depressed while he was in service.  The 
examiner noted that the veteran's claims file was reviewed, 
and the veteran's medical history was noted.  The examiner 
commented that there was no documentation that the veteran 
was treated for depression in service, although it was noted 
that he was using alcohol and would feel low and upset, and 
that each time he stopped drinking he felt better.  The 
examiner also noted that on the veteran's separation 
examination in April 1977, there was no mention of depression 
or anxiety.  The veteran reported that, while he was in the 
service, he would go out and drink with his friends, he would 
get drunk easily and this was when he was seen for consult.  
The veteran stated that he saw an internist who treated him 
with Zoloft in 1991 and that this was the first time that he 
recalled getting treatment for depression.  He also stated 
that he used to get panic attacks until his internist put him 
on Xanax.  The examiner found that at the present time the 
veteran did not have any substance abuse problems.  The 
examiner opined that, based on the clinical examination and 
having reviewed the claims file, the veteran did not have any 
service connected disability, such as dysthymia.  The 
examiner indicated that both his major depression and 
dysthymic disorders have been noted after separation from 
service.  The only thing that was noted while in the service 
was that he was using alcohol, which accounted for him 
stating he was depressed and anxious, which remitted after he 
stopped drinking.  The examiner further noted that there was 
no medication administered to him during service.  It was 
several years later when he had several losses and difficulty 
on the job that he took himself for treatment.  The diagnosis 
was major depression, superimposed on dysthymia (not service 
related) and panic disorder with agoraphobia (not service 
related).  

Upon review of the evidence described above, the Board finds 
that the criteria for service connection for a psychiatric 
disability, to include dysthymic disorder, are not met. 

Initially, the Board notes that the veteran has a current 
diagnosis of major depression, superimposed on dysthymia and 
panic disorder with agoraphobia.  Neither condition was 
objectively assessed in service.  While psychoses are among 
the chronic diseases subject to presumptive service 
connection, if manifest to a compensable degree (10 percent 
for psychosis) within the first year after discharge (see 
38 U.S.C.A. §§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 
3.309), there is no such medical evidence in this case.  In 
fact, the earliest diagnosis of depression was in February 
1994, over 16 years after the veteran's discharge from 
service.  The Board points out that the passage of so many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).

There also is no persuasive evidence of a nexus between a 
psychiatric disability and service.  The only medical opinion 
that tends to support this claim is the January 2002 opinion 
from Dr. P.B. Mussenden that the veteran's psychiatric 
condition had its prodromal phase while he was on active 
duty.   However, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  This opinion appears to have been based solely 
on the veteran's own reported history and not on 
consideration of the veteran's service medical records, 
showing that his complaints of depression coincided with his 
consumption of alcohol and that the veteran was never 
diagnosed with a psychiatric disability, with normal 
psychiatric findings at separation examination and no 
complaints of nerves or depression by the veteran at 
separation, and no psychiatric complaints for many years 
after discharge.   The Board points out that, as a medical 
opinion can be no better than the facts alleged by the 
veteran, an opinion based on an inaccurate (or as in this 
case, an incomplete) factual premise has no probative value.  
See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 179, 180 (1993).

By contrast, the Board finds probative and definitive the 
February 2006 VA opinion essentially, that the veteran's 
service medical records are negative for treatment of a 
psychiatric disability, that the veteran's major depression 
and dysthymic disorders were noted after service and are not 
service connected disabilities.  The Board finds such opinion 
persuasive on the question of medical relationship between 
any psychiatric disabilities, inasmuch as the opinion clearly 
was based upon both examination of the veteran and 
consideration of his documented medical history and 
assertions, and because the rationale underlying the opinion 
is reasonable and consistent with the evidence of record.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

As such, the most persuasive evidence on the question of 
medical nexus weighs against the claim.
  



B.  Service connection for headaches

Service medical records reflect that the veteran was treated 
for complaints of headache in October 1970.  In August 1972, 
the veteran complained of a right sided headache, throbbing 
in nature, from right neck to the temple area.  The 
impression was a tension headache.  An April 1974 record 
reflects that the veteran had a generalized headache.  In 
April 1976, the veteran was seen for complaints of headache 
and sinus problems.  On separation examination in April 1977, 
there were no medical findings of headaches or any 
neurological condition.  On his April 1977 self-report of 
medical history, the veteran denied frequent or severe 
headaches.   

In a letter received in November 2000, P. B. Mussenden, M.D., 
stated that the veteran had been his patient since October 
1995, with a history of depression and anxiety with frequent 
sleeping and concentrating difficulties; however, he did not 
indicate that the veteran was treated or diagnosed with 
headaches.  

In November 2000, the veteran filed a claim for service 
connection for migraine headaches.

A December 2000 VA neurological examination report reflects 
that the veteran complained of headaches, most of which 
occurred when he was more depressed.  They occurred about 
twice a month and he took over the counter medication.  The 
veteran stated that he did not correlate them with his 
hypertension for which he was treated, and there was no 
nausea or photophobia associated with the headaches.  The 
diagnostic impression was muscle contraction headaches as a 
symptom of depression.

In a June 2001 letter, Dr. Mussenden stated that the veteran 
had complained about migraine headaches.  Dr. Mussenden 
indicated that these headaches had been episodic for over 
twenty four years. 
 
In February 2006, a VA examiner reviewed the veteran's claims 
file, reported the veteran's medical history, and conducted 
an examination of the veteran.  The veteran reported that in 
the 1990s, he saw a doctor for headaches and that, since 
then, he has taken over the counter medicine twice a day.  He 
stated that he has headaches daily, although he has not 
sought medical attention.  The VA examiner diagnosed muscle 
contraction headaches and noted there was no evidence of 
migraine. The examiner commented that there was a lack of 
medical evidence of treatment for the veteran's headaches 
since the late 1970's as well as any medical evidence of 
persistent headaches.  The examiner opined that it was less 
likely than not that the veteran's current complaint of 
headache was related to symptoms or conditions in the 
military. 

Considering the evidence of record in light of the above- 
cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
headaches.

Initially, the Board points out that, while the veteran's 
service medical records indicate that the veteran was treated 
for complaints of headaches during service, there is no 
diagnosis of an actual headache disability in service.  In 
addition, since the veteran denied frequent or severe 
headaches on his April 1977 self-report of medical history at 
separation, his headaches in service appeared to be acute and 
transitory.   

Moreover, while the veteran asserts that he has had headaches 
since he was discharged from service in July 1977, the first 
evidence of any headache disability was not until many years 
post service.   A December 2000 VA neurological examination 
report reflects a diagnostic impression of muscle contraction 
headaches as a symptom of depression.   The veteran most 
recently underwent VA neurological examination in February 
2006 to obtain medical information as to the etiology of any 
current headache disorder.  The February 2006 VA examiner 
diagnosed muscle contraction headaches.  

Although the medical evidence reflects a current headache 
disability, the Board finds that, in this case, the claim 
must fail because the preponderance of the medical evidence 
weighs against a finding that the current disability is 
related to service.

In this regard, the Board notes Dr. Mussenden's June 2001 
statement that the veteran has had episodic headaches for 
over twenty four years, it is unclear whether that assessment 
constitutes an actual medical diagnosis.  This record appears 
to reflect no more than reiterations of the veteran's own 
reported history.  A transcription of a lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Moreover, to whatever extent Dr. Mussenden's letter may have 
intended to provide a medical opinion as to etiology of the 
veteran's current headache disorder, it would not constitute 
persuasive evidence to support the claim.  The letter 
references a history of headaches dating back twenty fours 
years; however, as noted above, there simply is no objective 
evidence of any continuity of symptomatology or treatment for 
headaches in the more than 23-year period between the 
veteran's discharge and the first notation as to medical 
diagnosis of muscle contraction headaches on VA examination 
in December 2000.  As a medical opinion can be no better than 
the facts alleged by the veteran, an opinion based on an 
inaccurate (or, as here, unestablished) factual premise has 
no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

By contrast, the Board points out that the 2006 VA 
neurological examiner specifically addressed the question of 
a medical relationship between the veteran's current 
headaches and his military service, and that evidence 
squarely militates against the claim for service connection.  
As noted above, the VA physician opined that it was less 
likely than not that the veteran's current complaint of 
headache was related to symptoms or conditions in the 
military.  The VA examiner noted the veterans SMRs and the 
absence of medical evidence that the veteran had persistent 
headaches.  The Board accords great probative value to the 
2006 medical opinion and finds it to be dispositive of the 
question of service connection, inasmuch as the VA physician 
reached his conclusion only after a review of the service and 
post-service records, and current examination of the veteran.  
Hence, the Board finds that the most persuasive medical 
opinion to specifically address medical nexus militates 
against the claim for service connection for headaches.  See 
Hayes, 5 Vet. App. at 69-70; Guerrieri, 4 Vet. App. at  470-
471 (1993).   Furthermore, other than Dr. Mussenden's 
statement, there is no other evidence of record that 
contradicts that VA examiner's opinion.  Hence, the Board 
finds that the preponderance of the competent evidence weighs 
against the claim.

C. Service connection for bilateral pes planus

The veteran's service medical records reflect no complaints, 
findings, or diagnosis of bilateral pes planus.  The reports 
of his enlistment examination (March 1970) and his separation 
examination (April 1977) each include notations that the feet 
were "normal."  In his self- reported Report of Medical 
History in April 1977, the veteran denied any history of or 
current foot trouble.  

On VA feet examination in December 2000, the veteran 
complained that both of his feet hurt all the time.  He 
stated that the pain was exacerbated by prolonged walking and 
standing. He did not use inserts in his shoes and denied 
surgery on either foot.  He was employed full time by AMTRACK 
in yard maintenance and walks on the railroad tracks all day 
long.  X-rays revealed bilateral osteoarthropathy and hammer 
toe deformity of great toes.  The diagnosis was bilateral pes 
planus, bilateral osteoarthropathy, and bilateral great toes 
with hammer toe deformity.  

In this case, the post-service record reflects diagnoses of 
bilateral pes planus. However, records associated with the 
claims file show that bilateral pes planus was first 
diagnosed in December 2000-many years after the veteran's 
discharge from active military service in 1977.  Hence, there 
is no competent evidence of bilateral pes planus in service 
or within the first year following his discharge from active 
service.  The fact that bilateral pes planus was not 
diagnosed for approximately 23 years after service is a 
factor that weighs against a finding of service connection 
for bilateral pes planus.  See, e.g., Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). Significantly, the record also 
includes no competent medical opinion establishing a nexus 
between bilateral pes planus that has been diagnosed post-
service, and the veteran's active military service, and 
neither he nor his representative has alluded to the 
existence of any such opinion.


C. Conclusion

For all the foregoing reasons, each of the claims for service 
connection addressed above must be denied.

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's and his 
representative's written assertions, as well as the lay 
statements by submitted on the veteran's behalf; however, 
none of this evidence provides a basis for allowance of any 
claim.  As indicated above, each claim turns on a medical 
matter; however, medical questions of diagnosis and etiology 
are within the province of trained medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran, his representative, and the veteran's friends and 
family members are not shown to be other than laypersons 
without the appropriate medical training and expertise, none 
is competent to render a probative opinion on a medical 
matter.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, none of the lay 
assertions in this regard have probative value.  

Also in adjudicating each claim, the Board has considered the 
applicability of the . benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claims for service connection for a psychiatric 
disorder, to include dysthymic disorder, and for headaches, 
and in the absence of any competent evidence to support the 
claim for service connection for bilateral pes planus, that 
doctrine is not for application with respect to any of the 
claims on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).






ORDER

Service connection for a psychiatric disability, to include 
dysthymic disorder, is denied. 

Service connection for headaches is denied.

Service connection for bilateral pes planus is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


